A majority of the court think that the testimony of the doctors, if it is not to be interpreted as altogether in agreement as to the arthritic condition being the cause of the disability, at least introduces a conflict in that regard and even though it be admitted that witihout the doctors' testimony and the X-rays showing the arthritiic condition, the only conclusion justifiable would have been that the applicant suffered an accidental injury which was compensable. In this case two questions arise: Was there a sprain? If so, did it cause the continued disability? Certain doctors testified that the arthritic condition did not preclude the existence of a sprain but there is medical testimony that even though there was a sprain the disability of applicant *Page 444 
is attributable only to the hypertrophic osteoarthritis.
The petition for a rehearing is denied.
LARSON and McDONOUGH, JJ., concur.
MOFFAT, C.J., dissents.
PRATT, J., not participating.